Citation Nr: 1126650	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than October 6, 1998 for the grant of service connection for schizophrenia, to include whether there is clear and unmistakable error (CUE) with an April 1974 rating decision that denied service connection for schizophrenia on the merits or with an April 1994 rating decision that denied service connection for schizophrenia finding no new and material evidence to reopen the claim.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1972 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The case was brought before the Board in January 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The AMC received additional evidence from the Veteran in May 2011, before the file was returned to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted (VA outpatient treatment records through May 2011) is not related to the issue on appeal here.  That is, the issue on appeal here is whether the Veteran is entitled to an effective date earlier than October 6, 1998 for the grant of service connection for schizophrenia.  Recent medical records through May 2011, therefore, have no bearing on whether the Veteran was entitled to service connection for schizophrenia prior to October 6, 1998.  


FINDINGS OF FACT

1.  The Veteran was originally denied service connection for a nervous condition in November 1973, but filed a petition to reopen the claim on April 7, 1974.  

2.  An April 1974 rating decision reopened the claim and denied it on the merits; the Veteran was notified of that decision and his appeal rights in April 1974.  No correspondence was received from him within the appeal period.

3.  Evidence of record and prevailing legal authority at the time of the April 1974 rating decision well supported the decision to continue the denial of entitlement to service connection for a nervous condition and was not undebatably erroneous.

4.  The Veteran, throughout the years, filed additional claims to reopen the issue of entitlement to service connection for a nervous condition, to include schizophrenia specifically, all of which were denied in August 1974 and April 1994 rating decisions.

5.  The Veteran also did not appeal the August 1974 or April 1994 rating decisions and thus the decisions became final. 

6.  Evidence of record and prevailing legal authority at the time of the April 1994 rating decision well supported the decision declining to reopen a claim seeking entitlement to service connection for a nervous condition, to include schizophrenia, finding no new and material evidence, and was not undebatably erroneous.

7.  On October 6, 1998, an informal claim was received requesting to reopen his claim of entitlement to service connection for schizophrenia; ultimately, based on this claim, service connection for schizophrenia was granted in a November 2000 rating decision and effective the date of claim, October 6, 1998.  

8.  Prior to receipt of the informal claim on October 6, 1998, there were no pending requests for service connection that remained unadjudicated.


CONCLUSIONS OF LAW

1.  The April 1974 rating decision denying service connection for a nervous condition was not based on clear and unmistakable error.  38 U.S.C.A. § 1112(a) (West 1971); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (1974).

2.  The April 1994 rating decision declining to reopen a claim seeking service connection for a nervous condition, to include schizophrenia, was not based on clear and unmistakable error.  38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (1994).

3.  The criteria for an effective date prior to October 6, 1998, for the award of service connection for schizophrenia have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The notice requirements were met in this case by a letter sent to the Veteran in February 2009.  That letter advised the Veteran of the information necessary to substantiate his main claim seeking an earlier effective date for the grant of service connection for schizophrenia, to include information necessary to substantiate his underlying claim that there was CUE with the April 1974 rating decision denying entitlement to service connection for a nervous condition.   See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2009 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not done in this case.  However, the Veteran still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above.  Any defect with respect to the timing of the VCAA notice requirement was harmless error.  See Mayfield, 19 Vet. App. 103.  Although the notice provided to the claimant in 2009 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claim was readjudicated and an additional SSOC was provided to the Veteran in July 2010.  Not only has he been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  Throughout the pendency of this appeal, the Veteran was provided numerous VA psychiatric examinations.  Additional examination in connection with the earlier effective date and CUE claim here is not necessary because such an examination could not show evidence of the Veteran's past disability. 

VA has sufficiently satisfied its duties to inform and assist the claimant in the development of his claim, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Earlier Effective Date/CUE

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

The Veteran's original claim for service connection for a mental illness, classified as a "nervous condition," was received in September 1973, two months after his separation from the military.  The claim was denied in a November 1973 rating decision because despite the Veteran's immediate hospitalization in a mental institution after separation from the military, at that time, the Veteran was only diagnosed with a personality disorder.  The RO determined that personality disorders (under the laws of the time) were considered developmental defects and not compensable for disability benefits as a matter of law.  The Veteran was notified of that decision and his appeal rights in November 1973.  No correspondence was received from him within the appeal period.

The Veteran filed a petition to reopen the claim on April 7, 1974 following another lengthy hospitalization at a mental institution.  The RO reopened the claim in an April 1974 rating decision, but again found the medical evidence merely supported the Veteran had a personality disorder and, therefore, was not entitled to service connection as a matter of law.  The Veteran was notified of that decision and his appeal rights in April 1974, but did not appeal.  

This pattern occurred again in August 1974 and April 1994 where the RO again denied the Veteran's claim finding no new and material evidence.  The Veteran was notified of those decisions and his appeal rights, but did not appeal.

The Veteran filed a new petition to reopen his claim in October 6, 1998 where the RO ultimately granted the claim in a November 2000 rating decision assigning an effective date of October 6, 1998, the date of the Veteran's claim.  At that time, the medical evidence clearly showed an established diagnosis of schizophrenia and a medical opinion finding it more likely than not that the Veteran's schizophrenia was present within one year of separation from the military.

Initially, the Board notes the record does not show the Veteran appealed the past 1973, 1974, or 1994 rating decisions.  Indeed, the Veteran does not dispute the fact that he did not appeal these decisions.  Accordingly, all rating decisions prior to the November 2000 grant are final. 38 U.S.C.A. § 7105.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

In this case, the Veteran's claim was received October 6, 1998, which is the current effective date.  At that time, there were no pending requests for service connection that remained unadjudicated.  Accordingly, under 38 U.S.C.A. § 5110(b) and 38 C.F.R. § 3.400(b), the Veteran is not entitled to an effective date earlier than October 6, 1998.

Again, The Veteran does not dispute that he failed to appeal the past rating decisions.  The Veteran is also not disputing the denial of his claim in November 1973 or August 1974.  He concedes he did not appeal these decisions, the medical evidence at that time of the 1973 merely showed a diagnosis of various personality disorders and he did not provide new and material evidence at the time of the August 1974 denial.

Rather, he argues his claim should have been granted by the RO based on the evidence before the RO at the time of the April 1974 rating decision.  Alternatively, the Veteran argues his claim should have been granted by the RO based on the evidence before the RO at the time of the April 1994 rating decision.

Specifically, the Veteran claims the denial of his claim in April 1974 was clearly and unmistakably erroneous because the RO overlooked medical evidence indicating the Veteran did not have a personality disorder, but rather was diagnosed with schizophrenia.  The Veteran further claims the applicable law at the time should have resulted in the Veteran's claim being granted as a matter of presumption because the diagnosis of schizophrenia was well within one year of separation from the military.  See 38 C.F.R. § 3.309.  

In the alternative, the Veteran claims at the very least the RO's denial to reopen and grant his claim in April 1994 was erroneous because between the 1974 denial and the 1994 petition to reopen, the claims folder contained new and material VA outpatient treatment records and VA examination reports indicating the Veteran had a psychiatric condition and not merely a personality disorder.  The Veteran contends this new medical evidence should have been sufficient to reopen the claim to determine if the psychiatric diagnoses were in existence within the presumptive time frame.

The 1974 and 1994 rating decisions are not subject to revision on the same factual basis except by a duly constituted appellate authority or except as provided in 38 C.F.R. § 3.105.  In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test to be used in determining whether clear and unmistakable error (CUE) is present in a prior final determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time of the prior determination; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

No CUE with the April 1974 Rating Decision

Again, the Veteran claims CUE with the April 1974 rating decision claiming the RO clearly and unmistakably ignored medical evidence that he had a diagnosis of schizophrenia within one year of separation from the military and, therefore, should have been granted service connection as a matter of presumption.  See 38 C.F.R. §§ 3.307, 3.309 (1974) (containing a list of disorders, to include psychotic disorders, that may be service connected as a matter of presumption if diagnosed within one year of separation to a compensable degree).

The initial question here is whether the correct facts, as they were known at the time, were before the adjudicator in April 1974. The Board concludes they were. 

The Board notes there is no indication there were actual missing records at the time of the 1974 rating decision.  The service treatment records were in the record as were hospitalization records for the Veteran's lengthy hospitalization in September 1973 and April 1974.  While the Veteran's service treatment records are silent as to any psychiatric treatment, the Veteran's DD-214 and other service records indicate the Veteran was discharged "Under Honorable Conditions" due to drug abuse.

Less than two months after the Veteran left the military, he was institutionalized in a mental health facility in September 1973.  At that time he was diagnosed with various personality disorders and drug addiction.  The Veteran was again hospitalized in April 1974.  During this second hospitalization, however, an apparent difference of medical opinion was highlighted as to the proper diagnosis of the Veteran and the proper course of treatment. 

In the claims folder, as of April 1974, there is a lengthy hand-written report by a mental health provider dated in April 1974 detailing the Veteran's hospitalization and care.  Within the handwritten report, the mental health professional opines that the Veteran does not have a personality disorder, but rather is schizophrenic.  In contrast, there is also a typed report dated in April 1974 by a VA staff physician.  The VA staff physician, in his typed report, notes the Veteran's diagnoses to include only personality disorders and drug addiction.  The April 1974 VA staff physician, however, acknowledges the difference in opinion.  The VA staff physician writes in pertinent part, "It is noted that the Mental Health Institute was in concurrence with our diagnostic opinion until December [1973].... It was in December that they...performed a psychological test which they claim changed their opinion of this patient to schizophrenia...." 

The records also indicate that after the diagnosis of schizophrenia in December 1973, the Veteran received psychotropic medications and some number of electric shock treatments.  

The RO, in denying the Veteran's claim within the April 1974 rating decision, denied the claim finding the Veteran had a personality disorder, which is not compensable as a matter of law.  

The RO did not at all address the diagnosis of schizophrenia or otherwise indicate that the conflicting opinions of diagnosis were considered in rendering the denial.  The RO did not discuss the Veteran's psychotropic medications or electric shock treatments.  The Veteran argues that since the conflicting opinions were not discussed at all by the RO, the RO must have erroneously ignored the favorable evidence.  

Although it is odd that reference to these two reports was not made in the 1974 rating decision, it is clear the reports were of record at the time of the April 1974 rating decision and, therefore, the Board must conclude the RO had all the relevant facts before it in rendering the denial. 

Even if, however, the RO completely missed the favorable evidence in the record, a rating decision will not be disturbed unless the CUE is "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citation omitted). The pertinent inquiry, then, is whether the omission (if in fact the RO missed the evidence), if not made, would have manifestly changed the outcome at the time it was made. The Board concludes it would not.

The Veteran brought his April 1974 claim within a year of separation from service.  Under the law at that time, service connection could be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137 (West 1971); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (1974). Service connection for psychoses may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a) (1974). 

Here, as explained above, the Veteran was diagnosed and treated by at least one medical professional for schizophrenia with psychotropic drugs and electric shock therapy in December 1973, all within one year of separation from the military.  In 1974, a ten percent disability rating was assigned for psychotic disorders resulting in mild impairment of social and industrial adaptability.  In this case, the Veteran's condition manifested in suicidal ideation, at least one suicide attempt and multiple extensive hospitalizations, to include the use of psychotropic drugs and electric shock therapy.  

The Board notes, however, that as of April 1974 there was a difference of medical opinion as to whether the Veteran suffered from some sort of psychosis, to include schizophrenia, versus drug addiction and personality disorders.

Again, while the adjudicator did not discuss the evidence of diagnosed schizophrenia at all, that does not mean the adjudicator did not consider all the evidence.  

Even if the favorable evidence was overlooked, however, the Board does not find the favorable evidence "outcome determinative."  That is, the bottom line is in 1974 the Veteran's diagnosis of schizophrenia was in debate by various medical professionals.  Accordingly, the adjudicator's decision to deny the claim is not clearly erroneous with the evidence of the time.  Rather, the Veteran merely disagrees with how the adjudicator weighed the evidence against the Veteran's claim.  

Again, the 1974 rating decision denied service connection for a mental illness finding the Veteran had merely been diagnosed with a personality disorder. This is not undebatably erroneous with the medical evidence of the record at that time. While there was a medical difference of opinion whether the Veteran suffered from psychoses as a result of schizophrenia versus merely suffering from a personality disorder, it was not undebatably erroneous for the 1974 adjudicator to find some medical evidence more persuasive than others.

On the one hand, the record at the time of the 1974 rating decision indicated the Veteran was hospitalized for lengthy periods of time a mere two months after service, attempted suicide and was placed on psychotropic drugs with electric shock therapy.  At least one medical professional, moreover, gave the Veteran a psychiatric assessment and concluded he suffered from schizophrenia.  None of these facts were discussed by the RO within the rating decision.  

On the other hand, at the time of the 1974 rating decision, there was medical evidence opining that the Veteran merely had a personality disorder.  Also, just because the positive medical evidence was not discussed by the RO within the rating decision does not mean the evidence was not considered by the rating decision.  There simply is no evidence that these facts were not of record at the time of the April 1974 rating decision and indeed, the claims folder indicates to the contrary.

Although the Board sympathizes with the Veteran, the Board concludes that the RO had all the correct facts before it when denying the Veteran's claim in 1974 and did not render a decision that was clearly and mistakenly erroneous.  Rather, the RO merely weighed the medical evidence of record at that time, and denied the claim.

It has not been shown that "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made," Russell, 3 Vet. App. at 313, and therefore the Board finds that the April 1974 rating decision was not clearly and unmistakably erroneous in denying service connection for the Veteran's psychiatric disorder.  

No CUE with the April 1994 Rating Decision

In April 1994, the RO declined reopening the Veteran's claim seeking service connection for a psychiatric disorder finding no new and material evidence had been submitted.  

More specifically, prior to April 1994, the RO had denied the claim several times finding the Veteran actually suffered with a personality disorder, which is noncompensable by law, and not a mental disorder, which could be service connected.  As explained above, there were differences of opinion in the record, but the RO denied the claim on several occasions based on the weight of evidence at those times.

The Board finds noteworthy, shortly after the April 1974 rating decision discussed above, the Veteran was hospitalized from April 1974 to July 1974 where the physicians concluded, "Psychosis not found."  Based on this evidence, the Veteran's claim was again denied in August 1974 and the Veteran did not appeal.

At the time of the April 1994 rating decision, in contrast, the medical evidence consisted of VA outpatient treatment records and hospitalization records unequivocally showing a diagnosis and treatment for chronic schizophrenia and schizoaffective disorder.  

Specifically, in September 1989 the Veteran was diagnosed with chronic schizophrenia and hospitalized for 12 days.  At that time, the physician noted the Veteran's history of drug abuse during his teenage years and military years, but did not associate the Veteran's schizophrenia with his military service.  Indeed, it was noted the Veteran was not treated for psychiatric illness in the military and received a "general discharge" due to in-service drug use.

The Veteran was also hospitalized for acute exacerbation of his schizoaffective disorder from December 1989 to July 1990 and again in October 1990 for two days.  None of these records indicates a link between the Veteran's schizophrenia and his military service.

Accordingly, when the Veteran sought to reopen his claim seeking entitlement to service connection for a psychiatric disorder, the RO declined reopening the claim in an April 1994 rating decision finding no new and material evidence had been submitted.  

The Veteran claims the RO's failure to reopen the claim constitutes CUE because, at that time, the medical evidence clearly showed diagnosis and treatment for psychotic disorders, to include schizophrenia.  The Veteran argues the claim should have been reopened at that time to ascertain whether his diagnosis likely existed within the presumptive one year period following separation from the military.

Again, the initial question here is whether the correct facts, as they were known at the time, were before the adjudicator in April 1994. The Board concludes they were. 

The Board finds no indication there were actual missing records at the time of the 1994 rating decision.  All VA outpatient treatment records and hospitalization records were in the claims folder, and the Veteran does not claim there was any missing evidence.

Rather, the Veteran claims that because the evidence for the first time showed an undebatable diagnosis of schizophrenia, the RO should have reopened the claim to obtain a VA medical opinion with regard to likely etiology.  The Veteran claims, the RO's failure to do so constitutes CUE. The Board disagrees.

In regard to service connection claims, in 1994 the duty to assist included providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to claims to reopen, however, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA did not have a duty to provide the Veteran a VA examination if the claim was not reopened.  See 38 U.S.C. § 5107(a) (West 1991) (the Veteran must present a claim that is "well-grounded" or plausible before triggering duty-to-assist requirements).  

Indeed, even under the current law, the VCAA does not require the VA to provide a Veteran with a VA examination if the claim is not reopened.  See 38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. §3.159(c)(4)(C)(iii) (2010).

Accordingly, the Board concludes the mere fact that the RO did not provide the Veteran a VA examination at the time of the April 1994 rating decision, which declined reopening the claim, does not constitute CUE in and of itself.

The Board also finds no CUE in the RO's decision not to reopen the claim.  At the time of the 1994 rating decision, the Veteran's claim had been denied multiple times before because the medical evidence did not show a diagnosis of a psychiatric disorder within the presumptive time frame or otherwise linked to service.  In 1994, the evidence showed a diagnosis of schizophrenia decades after his military service and not medically attributed to service.  While the evidence was new, the RO concluded the evidence was not material in that the medical evidence did not link the Veteran's schizophrenia to his military service and the diagnosis was not within the presumptive time frame.

It appears the Veteran merely disagrees with how the RO weighed the evidence in deciding whether the new evidence was "material."  Again, the 1994 rating decision declined reopening the service connection claim finding the new evidence did not provide a nexus to service and, therefore, was not material.  The rating decision is not undebatably erroneous with the medical evidence of the record at that time.  Indeed, the medical evidence at that time did not provide a nexus to service.  

While there clearly was new evidence at the time of the 1994 rating decision time showing a definitive diagnosis of schizophrenia, it was not undebatably erroneous for the 1994 adjudicator to decline reopening the claim for lack of a nexus.  

Although the Board sympathizes with the Veteran, the Board concludes that the RO had all the correct facts before it when denying the Veteran's claim in 1994 and did not render a decision that was clearly and mistakenly erroneous.  Rather, the RO merely weighed the medical evidence of record at that time, and declined reopening the claim.

It has not been shown that "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made," Russell, 3 Vet. App. at 313, and therefore the Board finds that the April 1994 rating decision was not clearly and unmistakably erroneous in declining to reopen the Veteran's claim seeking service connection for schizophrenia.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than October 6, 1998 for the grant of service connection for schizophrenia, to include whether there is clear and unmistakable error (CUE) with an April 1974 rating decision that denied service connection for schizophrenia on the merits or with an April 1994 rating decision that denied service connection for schizophrenia finding no new and material evidence to reopen the claim is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


